829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard Ray BLANTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 86-6119
United States Court of Appeals, Sixth Circuit.
September 23, 1987.

ORDER
Before ENGEL and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, we affirm the judgment of the district court for the reason stated in its order entered September 24, 1986, specifically, that issues adjudicated on direct criminal appeal may not be relitigated in a motion to vacate brought pursuant to 28 U.S.C. Sec. 2255.  Stephen v. United States, 496 F.2d 527 (6th Cir. 1974) (per curiam), cert. denied, 423 U.S. 861 (1975); United States v. Shabazz, 657 F.2d 189 (8th Cir. 1981) (per curiam); United States v. Orejuela, 639 F.2d 1055 (3rd Cir. 1981) (per curiam).  Rule 9(b)(5), Rules of the Sixth Circuit.